Exhibit 3.1 P04000097142 FILED June 25, 2004 Sec. Of State jshivers Electronic Articles of Incorporation For SWINGING PIG PRODUCTIONS, INC. The undersigned incorporator, for the purpose of forming a Florida Profit corporation, hereby adopts the following Articles of Incorporation: Article I The name of the corporation is: SWINGING PIG PRODUCTIONS, INC. Article II The principal place of business address: 4183 SHELL RD. SARASOTA, FL.34242 The mailing address of the corporation is: 4183 SHELL RD. SARASOTA, FL.34242 Article III The purpose for which this corporation is organized is: TO ENGAGE IN ANY LAWFUL ACT OR ACTIVITY FOR WHICH CORPORATIONS MAY BE ORGANIZED PURSUANT TO THE GENERAL CORPORATON LAW OF THE STATE OF FLORIDA Article IV The number of shares the corporation is authorized to issue is: 5,000,000 Article V The name and Florida street address of the registered agent is: JULIE D MIRMAN 4183 SHELL RD. SARASOTA, FL.34242 E-1 P04000097142 FILED June 25, 2004 Sec. Of State jshivers I certify that I am familiar with and accept the responsibilities of registered agent. Registered Agent Signature:JULIE MIRMAN Article VI The name and address of the incorporator is: JULIE D MIRMAN 4183 SHELL RD. SARASOTA, FL.34242 Incorporator Signature: JULIE MIRMAN Article VII The initial officer(s) and/or director(s) of the corporation is/are: Title:CEO JULIE D MIRMAN 4183 SHELL RD. SARASOTA, FL.34242US Title:TREA JULIE D MIRMAN 4183 SHELL RD. SARASOTA, FL.34242US E-2
